FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ESSA SAMASA,                                      No. 09-71748

               Petitioner,                        Agency No. A095-403-203

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Essa Samasa, a native and citizen of Sierra Leone, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, including adverse credibility determinations. Sowe v. Mukasey, 538 F.3d

1281, 1285 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s finding that, even if credible, and

even if Samasa established past persecution on account of a protected ground, the

DHS had rebutted the presumption of a well-founded fear of future persecution

based on changed country conditions in Sierra Leone. See id. at 1286.

      Additionally, the BIA did not abuse its discretion in denying humanitarian

asylum where Samasa failed to show sufficiently severe past persecution or a

reasonable possibility of other serious harm upon removal to Sierra Leone. See

8 C.F.R. § 1208.13(b)(1)(iii); see also Belayneh v. INS, 213 F.3d 488, 491 (9th

Cir. 2000). Therefore, Samasa’s asylum claims fails.

      Because Samasa failed to establish eligibility for asylum, he necessarily fails

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                                                               09-71748
      Lastly, Samasa has not raised any arguments challenging the agency’s denial

of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not supported by argument are deemed abandoned).

      PETITION FOR REVIEW DENIED.




                                                                           09-71748